Title: From James Madison to Alexander Coffin Jr., 9 November 1805 (Abstract)
From: Madison, James
To: Coffin, Alexander Jr.


          § To Alexander Coffin Jr. 9 November 1805, Department of State. “Herewith are returned, as you request, the papers respecting the Ship Penman, which accompanied your letter of the 3d. ult. It would be a pre ce dent contrary to the established usage of the Executive, to afford pecuniary aid in prosecuting the appeal in a case like the present. But as the other owners do not lie under the same inability as yourself, with respect to the means, and as their interest will doubtless engage them to take the necessary steps for a reversal of the condemnation, it would seem that your portion of the vessel & cargo would necessarily participate in the benefit of their measures.”
        